Case 6:20-cr-00109-RBD-DCI Document1 Filed 08/06/20 Page 1 of 8 PageID 1

moi

me by

UNITED STATES DISTRICT COURT 2/29 flip. |
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

oy

C)
—
~

UNITED STATES OF AMERICA

V. CASE NO. 6:20-cr- (04
18 U.S.C. § 1349

JOSEPH DANIEL HARRISON

INFORMATION
The United States Attorney charges:
COUNT ONE
(Conspiracy to Commit Wire Fraud)
A. Introduction
At times material to this Information:
I. Citibank was a multinational financial institution headquartered
in New York, New York.
2. CenterState Bank was a regional financial institution
headquartered in Winter Haven, Florida.
3. Space Coast Credit Union was a regional financial institution

headquartered in Melbourne, Florida.
Case 6:20-cr-00109-RBD-DCI Document 1 Filed 08/06/20 Page 2 of 8 PagelD 2

4, Launch Federal Credit Union was a regional financial institution
headquartered in Merritt Island, Florida.

5. Jodebtech LLC was a limited liability company registered with
the State of Florida.

6. JOSEPH DANIEL HARRISON resided in Brevard County,
Florida.

B. The Conspiracy

7. From in or about September 2018, and continuing through in or
about May 2020, in the Middle District of Florida and elsewhere, the
defendant,

JOSEPH DANIEL HARRISON,
knowingly and willfully did combine, conspire, confederate, and agree, with at
least one other individual, to commit wire fraud, in violation of 18 U.S.C.
§ 1343.
C. Manner and Means of the Conspiracy

8. The manner and means by which the members of the conspiracy
sought to accomplish the objects and purpose of the conspiracy included,
among others, the following:

9, It was part of the conspiracy that in or about November 2018,

members of the conspiracy would and did fraudulently obtain approximately
Case 6:20-cr-00109-RBD-DCI Document1 Filed 08/06/20 Page 3 of 8 PagelD 3

$758,919.50 in funds from an engineering development and services company
located in Columbia, Maryland, by sending an email to that company falsely
purporting to be one of the company’s vendors and causing a payment for that
vendor to be sent via wire transfer to a Citibank account in Florida that was in
fact controlled by JOSEPH DANIEL HARRISON.

10. It was further part of the conspiracy that between in or about
January 2019 and in or about April 2019, a member of the conspiracy would
and did fraudulently obtain approximately $238,500 in funds from victim
C.H., a California resident, by representing through an online dating website
that he was romantically interested in C.H. and falsely claiming that he
needed money from C.H. to pay a court judgment in the United Kingdom,
which caused C.H. to send several wire transfers to a Space Coast Credit
Union account in Florida that was in fact controlled by JOSEPH DANIEL
HARRISON.

11. It was further part of the conspiracy that between in or about
April 2019 and in or about May 2019, members of the conspiracy would and
did fraudulently obtain approximately $663,862 in funds from a school district
located in Illinois, by sending emails to an employee of the school district
falsely purporting to be a supplier of the school district and causing payments

for that supplier to be transferred to a bank account controlled by members of
Case 6:20-cr-00109-RBD-DCI Document1 Filed 08/06/20 Page 4 of 8 PagelD 4

the conspiracy, following which some of these funds were re-routed to a Space
Coast Credit Union account in Florida controlled by JOSEPH DANIEL
HARRISON.

12. It was further part of the conspiracy that between in or about
April 2019 and in or about July 2019, members of the conspiracy would and
did fraudulently obtain approximately $1,124,068 in funds from an oil field
services company located in Houston, Texas, by sending an email to that
company falsely purporting to be one of the company’s suppliers and causing
a number of payments for that vendor be transferred to a bank account
controlled by members of the conspiracy, following which some of these funds
were re-routed to a Space Coast Credit Union account in Florida controlled by
JOSEPH DANIEL HARRISON.

13. It was further a part of the conspiracy that between in or about
May 2019 and in or about July 2019, members of the conspiracy would and
did fraudulently obtain approximately $416,488 in funds from a cement
mixing company located in Abingdon, Virginia, by sending an email to that
company falsely purporting to be one of the company’s vendors and causing a
number of payments for that vendor be transferred to a bank account
controlled by members of the conspiracy, following which some of these funds

were re-routed to an account controlled by JOSEPH DANIEL HARRISON.
Case 6:20-cr-00109-RBD-DCI Document 1 Filed 08/06/20 Page 5 of 8 PagelID 5

14. It was further a part of the conspiracy that in or about May 2020,
members of the conspiracy would and did fraudulently obtain approximately
$22,792 in unemployment insurance benefits from the Washington State
Employment Security Department, located in the state of Washington, by
filing applications for unemployment benefits utilizing stolen personal
identifying information belonging to real individuals and causing five
payments for those individuals, C.S., M.D., M.R., F.C., and P.M., to be sent
via wire transfers to a Launch Federal Credit Union account in Florida that
was in fact controlled by JOSEPH DANIEL HARRISON.

15. It was further a part of the conspiracy that JOSEPH DANIEL
HARRISON organized Jodebtech LLC with the State of Florida on
September 13, 2018, for the purpose of opening business bank accounts in the
name of Jodebtech LLC to facilitate transfers of funds for other members of
the conspiracy and to make those transfers of funds appear to be legitimate.

16. It was further a part of the conspiracy that JOSEPH DANIEL
HARRISON opened various bank accounts in Florida, including accounts at
Citibank, Space Coast Credit Union, Launch Federal Credit Union, and

CenterState Bank.
Case 6:20-cr-00109-RBD-DCI Document1 Filed 08/06/20 Page 6 of 8 PagelD 6

17. It was further a part of the conspiracy that JOSEPH DANIEL
HARRISON opened some of these bank accounts in his own name, and some
of these bank accounts in the name of Jodebtech LLC.

18. It was further a part of the conspiracy that JOSEPH DANIEL
HARRISON used the bank accounts that he opened to receive the
fraudulently-obtained funds. |

19. It was further a part of the conspiracy that JOSEPH DANIEL
HARRISON kept a portion of the fraudulently-obtained funds for his own use
as payment for facilitating the fraudulent transfers and then forwarded the
majority of the funds to other members of the conspiracy.

20. It was further a part of the conspiracy that when bank accounts
opened and controlled by JOSEPH DANIEL HARRISON were closed by
banks due to fraud, JOSEPH DANIEL HARRISON opened new accounts in
order to continue facilitating fraudulent transfers.

21. It was further a part of the conspiracy that JOSEPH DANIEL
HARRISON and other conspirators would and did misrepresent, conceal,
hide and cause to be misrepresented, concealed and hidden, acts done in
furtherance of the conspiracy.

All in violation of 18 U.S.C. § 1349.
Case 6:20-cr-00109-RBD-DCI Document 1 Filed 08/06/20 Page 7 of 8 PagelD 7

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 1349, the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the violation.

3. The property to be forfeited includes, but is not limited to, the
following: a money judgment in the amount of $32,229.96, which sum
represents the proceeds of the fraud that were used or retained by the
defendant.

4. If any of the property described above, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the Court;

d. _—has been substantially diminished in value; or
Case 6:20-cr-00109-RBD-DCI

Document 1 Filed 08/06/20 Page 8 of 8 PagelD 8

e. has been commingled with other property which cannot be

divided without difficulty,

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

By:

By:

Jennifer Harrington

MARIA CHAPA LOPEZ
United States Attorney

LeL— oD
Chauncey A<Bratt
Assistant United States Attorney

 

<

 

eS

ot

Assistant United States Attorney

we LLIN

 

Roger B. Handberg
Assistant United States Attorney
Chief, Orlando Division
